                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                     Case No. 14-20096-08-JAR

 HECTOR VALDEZ,

                Defendant.


                              ORDER DISMISSING MOTION TO COMPEL

        Defendant Hector Valdez pleaded guilty to one count of conspiracy to distribute more

than 50 grams of methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(A)(viii) and was sentenced to a term of 235 months’ imprisonment.1 The Tenth

Circuit Court of Appeals affirmed his conviction and sentence on February 21, 2018,2 and no

post-conviction proceedings have been commenced or are pending. This matter is now before

the Court on Defendant’s pro se Motion to Compel his former attorney to surrender the case file

in his criminal proceedings (Doc. 578). Defendant indicates he intends to file a motion for relief

pursuant to 28 U.S.C. § 2255 and needs the case file to prepare. The Tenth Circuit has recently

held, however, that a district court lacks jurisdiction under 18 U.S.C. § 3231to compel post-

conviction production in the absence of a pending § 2255 motion.3 As those cases explain, as

movant, a defendant bears the burden to establish the district court’s jurisdiction over his motion




        1
            Docs. 294, 436.
        2
            United States v. Valdez, 723 F. App’x 624, 629 (10th Cir. 2018).
        3
          See United States v. Garcia-Herrera, 894 F.3d 1219, 1220–21 (10th Cir. 2018); United States v. Benitez,
720 F. App’x 509, 510 (10th Cir. 2018); United States v. Woods, No. 15-3304, 2016 WL 3457754, at *2–3 (10th
Cir. June 21, 2016).




                                                           1
to compel.4 Because Defendant has not proffered any authority or support for this Court’s

jurisdiction over this matter, his motion to compel must be dismissed.

       IT IS SO ORDERED.

       Dated: January 31, 2019
                                             S/ Julie A. Robinson
                                            JULIE A. ROBINSON
                                            CHIEF UNITED STATES DISTRICT JUDGE




       4
           Id.




                                                2
